DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group I, is acknowledged. Upon reconsideration, the restriction requirement is withdrawn.
Claims 1-12 are being acted upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 Claim 1 recites step a), directly plating TILs obtained from a tissue sample.  This would appear to require some type of isolation step to “obtain” the TIL from the tissue sample, which are then directly plated into a tissue culture reservoir.  However, claim 3 recites that that the tissue sample is a core biopsy, and that the core biopsy is plated without disaggregation. Furthermore, claim 5, recites that each reservoir contains a single intact core biopsy.  Thus, the dependent claims seem to encompass a method wherein a tissue sample, such as a core biopsy, that contain TILs is directly plated in a reservoir in step a). In this case it is not clear how the TILs would have been “obtained” from the tissue sample and directly plated, as recited in the independent claims.  Thus, the scope of step a) cannot be established.  Does the method require directly plating TILs obtained from a tissue sample, or do the claims encompass plating a tissue sample containing TILs?  For the purposes of examination, step a) of claim 1 is being interpreted to encompass directly plating TILs isolated from a tissue sample, or directly plating a tissue sample containing TILs. 
Claim 8 contains the trademark/trade name “GREX24”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a 24 well gas permeable plate and, accordingly, the identification/description is indefinite.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 6, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0244133 (of record).
The ‘133 publication teaches a method of rapidly producing an expanded TIL population comprising directly seeding TILs obtained from  tumor a tumor tissue fragment of a subject into a gas permeable culture vessel or plate (i.e. plating in a reservoir), and culturing in a complete medium comprising of IL-2, which meets the limitations of steps a) and b) of the claimed method, see page 2 and 6 of the ‘133 publication, in particular).  The ‘133 publication further teaches removing half the medium and replacing with fresh medium and IL-2 every 2-3 days thereafter, i.e. exchanging the media in the reservoir at least two times per week, see page 6, in particular.  The ‘133 publication teaches obtaining TIL from the tumor tissue sample or alternatively directly culturing the tumor tissue sample containing the TIL (see page 2, in particular). The ‘133 publication teaches that seeding the tumor fragments without performing digestion, i.e. directly plating the specimen (see page 2 and 6, in particular). The ‘133 publication teaches that the tumor tissue sample can be from a biopsy (see page 2, in particular).  The ‘133 publication teaches G-Rex10 gas permeable silicone bottom flasks and 24 well culture plates for use as the culture reservoir.  The ‘133 publication further teaches that the TILs are cultured for about 28 days (i.e. 5 weeks or less), and harvesting the expanded TIL population and administering the TIL population to treat cancer in the subject (see pages 3-4, i, in particular). 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0244133 (of record), in view of Harao, 2015, Ullenhag, 2012, and Hu, 2013. 
The ‘133 publication teaches that the tumor tissue fragment may be any suitable size and that the gas permeable container can have a range of surface areas and volume capacities (see page 2, in particular). For example, the ‘133 publication teaches tumor fragments having a size of about 1-8 mm3 or larger, and that the culture vessel can have a capacity of 40 ml, or a surface area of 100 cm2 or more (see page 2, in particular). See also page 6 which discloses a single tumor fragment of approximately 1 to 8 mm3 in size can be plated in a single well of a 24 well plate, or that 5 to 30 tumor fragments can be seeded into a tissue culture flask. 
The reference differs from the claimed invention in that it does not explicitly teach using a core biopsy.
Ullenhag teach a method of rapidly producing an expanded TIL population comprising obtaining a core needle biopsy and suspending a piece of the biopsy in 2 ml complete medium and IL-2 and replacing the media every 2-3 days thereafter to expand the cells (See page 726, in particular). Ullenhag also teach that current protocols for TIL generation rely on open surgery for access to tumor tissue, and that obtaining the tissue via core needle biopsy is advantageous since it is robust, safe, and inexpensive approach to obtaining tumor tissue for TIL generation (See page 725, in particular). 
Harao also teaches expanding TIL from core biopsy samples and that 4-6 mm2 tumor fragments were cultured in 24 well plates with IL-2 to expand the T cells.  Harao also teaches that anti-4-1BB can be included in the TIL cultures and that doing so greatly increases the percentage, yield and cytolytic activity of CD8+ TIL. 
Hu teaches that the size of a core needle biopsies relate to the size of the needle used and can range from a tissue volume of 0.5-10 mm3, or up to 150mm3 (see Fig. 1, in particular).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a core needle biopsy, as taught by Ullenhag and Harao, as  the type of biopsy in the method of expanding TIL taught by the ‘133 publication.. The ordinary artisan at the time the invention was made would have been motivated to do so with a reasonable expectation of success, because Ullenhag teach that core needle biopsies are advantageous for TIL expansion, since they are robust, safe, and inexpensive approach that avoids open surgery.
Regarding claim 5, which recites that each reservoir contains a single intact core biopsy, it is noted the ‘133 publication teaches that tumor fragments can be 1-8 mm3 or larger, and also teaches that the culture vessel surface area and volume can be varied to accommodate larger amounts of tumor tissue. The ‘133 publication exemplifies culturing a single tumor fragment in a culture reservoir. Furthermore, as taught by Hu, core needle biopsies have a range of sizes including 0.5-10mm3.  Therefore, it would be obvious, as a matter of convenience, to culture a single core biopsy, of 0.5-10mm3 in a tissue culture reservoir to avoid further manipulation/dissection of the tumor tissue sample. The ordinary artisan would have a reasonable expectation of success, since the ‘133 publication teaches that a single tumor sample of about 1-8mm3 can be cultured in, for example, a well of  a tissue culture plate for TIL expansion, Hu teaches core biopsy samples in the range of 8mm3, and Ullenhag and Harao teach the feasibility of directly culturing core tissue biopsies for TIL expansion.  Additionally, the ordinary artisan would also be motivated to include anti-4-1BB in the cultures as taught by Harao, since the reference teaches that it greatly increases the percentage, yield, and cytolytic activity of CD8+ TIL. 

Claim(s) 1, 6, 8-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0244133, in view of US 2019/0345445. 
The teachings of the ‘133 publication are described above.
While the ‘133 publication teaches culture in 24 well plates or G-REX flasks, but does not explicitly teach G-RES24 plates.  
However, as taught by the ‘445 publication, G-REX gas permeable 24 well plates are also commercially available and are suitable for use in T cell culture (see page 35, in particular).  Selecting from known commercially available tissue culture plates or gas permeable culture vessels would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644